Citation Nr: 1709254	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  07-37 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 20 percent, on and after January 25, 2007, for residuals of a right tibia disability.

2. Entitlement to a rating in excess of 20 percent, on and after January 25, 2007, for residuals of a left tibia disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty form April 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a compensable rating for residuals of right and left tibia disabilities.  The Veteran appealed, and in May 2011, the Board remanded the claims for additional development.  

A September 2012 rating decision assigned separate 10 percent ratings for the right and left tibia disabilities.  In April 2013, the Board denied ratings in excess of 10 percent for the right and left tibia disabilities effective January 25, 2007.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a July 2014 memorandum decision, the Court set aside that part of the Board's decision that denied ratings greater than 10 percent as of January 25, 2007, and remanded the case to the Board for action consistent with the memorandum decision.

In November 2014, the Board remanded the claims for additional development.  A May 2016 rating decision increased the ratings for the right and left tibia disabilities to 20 percent, effective January 25, 2007.  However, as that increase did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

While the Board sincerely regrets the delay, the claims must be remanded for further development to ensure an informed decision, to satisfy all due process requirements, and to allow every due consideration.

As requested by the Board in the November 2014 remand, the RO provided the Veteran a VA examination in May 2016 with an orthopedic specialist to determine the current severity of bilateral tibia disabilities.  However, another remand is required to conduct an additional VA examination of the bilateral tibia disabilities.

VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Unfortunately, the May 2016 VA examination report does not meet those specifications.  The examination report contains range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, or nonweight-bearing.  Therefore, additional examination is necessary.  38 C.F.R. § 3.159(c)(4) (2016).

While this case is in remand status, development to obtain any other outstanding medical records pertinent to the claim also should be completed, to include all VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records from the VA Medical Center in Cincinnati, Ohio since January 2015 forward, and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of right and left tibia disabilities, and whether there are associated bilateral ankle or knee disabilities.  The examiner must review the claims file and should note that review in the report.  The examination must include range of motion studies of the bilateral ankles and knees.  In reporting the range of motion findings, the examiner must comment on whether there is additional functional loss due to painful motion, weakness, excess fatigability, incoordination, excess motion, or during flare-ups.  The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of both ankles and knees.  The examiner should state whether there is ankylosis of the ankles or knees.  The examiner should provide an opinion concerning the degree of severity of any recurrent lateral instability or subluxation of the knees.  The examiner should state whether there is any nonunion or malunion of the tibia and fibula.  The examiner should state whether knee or ankle braces are required.  The rationale for all medical opinions should be provided.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

